Smith, Judge.
Cooper sued Mercantile National Bank, alleging misrepresentation by a bank officer in connection with a *137promissory note which Cooper executed. In a previous case, the bank sued Cooper on the note, won a recovery, and prevailed on appeal. Cooper v. Mercantile Nat. Bank, 137 Ga. App. 605 (224 SE2d 442) (1976). In the instant action, the trial court granted the bank’s motion for summary judgment, holding that the action is barred by res judicata and collateral estoppel. Cooper contests that conclusion, but we affirm.
Submitted June 28, 1978
Decided September 7, 1978.
Fierer & Devine, Foy R. Devine, for appellant.
Nall & Miller, G. William Thackston, Jr., Thomas J. Kassin, for appellee.
Code § 110-501 states: "A judgment of a court of competent jurisdiction shall be conclusive between the same parties and their privies as to all matters put in issue, or which under the rules of law might have been put in issue in the cause wherein the judgment was rendered, until such judgment shall be reversed or set aside.” The facts underlying this case were amply set forth in the previous opinion. Cooper, supra. Concisely stated, an examination of the pleadings here shows that every issue raised either was raised, or could have been raised, in the previous litigation. See, e.g., Rothstein v. First Nat. Bank, 141 Ga. App. 526 (233 SE2d 802) (1977). Contrary to Cooper’s assertions, the law has not changed since the earlier judgment. The case which allegedly changed the law, Thompson v. First Nat. Bank &c. Co., 142 Ga. App. 174 (235 SE2d 582) (1977), does not conflict with Cooper, supra, and did not announce a new rule of law.

Judgment affirmed.


Deen, P. J., and Banke, J., concur.